The Supreme Court has jurisdiction in all cases that involve the construction of the constitution of the State or of the United States; but has no jurisdiction in a case that calls only for an application of the provisions of such constitutions to a given state of facts, and involves no construction of any constitutional provision.
                     No. 14988. SEPTEMBER 13, 1944.
The plaintiff in error was indicted for murder at the December *Page 292 
term of the superior court of McIntosh County, and convicted of voluntary manslaughter. His punishment was fixed at imprisonment and labor in the penitentiary for not less than eighteen nor more than twenty years. He filed a motion for new trial on the general and several special grounds, which was overruled, and he excepted.
The bill of exceptions contains the following statement: "Plaintiff in error shows that the Supreme Court of Georgia has jurisdiction of this bill of exceptions on account of the constitutional questions raised therein." The only constitutional question raised is by special ground 1 of the motion for new trial, which is as follows: "Because, upon completion of the evidence in this case, the court excused the jury from the courtroom and instructed counsel for both parties that in his opinion there was no justifiable homicide involved, and he would not permit counsel to argue justifiable homicide to the jury, and would confine their arguments to murder and voluntary manslaughter. The errors herein complained of are: (a) Said ruling of the court thus restricting the argument of counsel was violative of amendment five (article five) of the constitution of the United States, which provides: `nor be deprived of life, liberty, or property without due process of law.' (b) Said ruling of the court was violative of article one, paragraph three of the bill of rights of the constitution of the State of Georgia, which provides: `No person shall be deprived of life, liberty, or property except by due process of law.' (c) Said ruling of the court was in violation of article one, paragraph four of the bill of rights of the constitution of the State of Georgia, which provides: `No person shall be deprived of the right to prosecute or defend his own cause in any of the courts of this State, in person, by attorney, or both.' (d) Said ruling was violative of article one, paragraph five of the bill of rights of the constitution of the State of Georgia, which provides: `Every person charged with an offense against the laws of this state shall have the privilege and benefit of counsel.'"
This case is controlled by the Code, § 2-3005, which provides: "The Supreme Court shall have no original jurisdiction, but shall be a court alone for the trial and correction *Page 293 
of errors of law from the superior courts and the city courts of Atlanta and Savannah, and such other like courts as have been or may hereafter be established in other cities, in all cases that involve the construction of the constitution of the State of Georgia or of the United States, or of treaties between the United States and foreign governments; in all cases in which the constitutionality of any law of the State of Georgia or of the United States is drawn in question; and, until otherwise provided by law, in all cases respecting title to land; in all equity cases; in all cases which involve the validity of, or the construction of wills; in all cases of conviction of a capital felony; in all habeas corpus cases; in all cases involving extraordinary remedies; in all divorce and alimony cases, and in all cases certified to it by the Court of Appeals for its determination. It shall also be competent for the Supreme Court to require by certiorari or otherwise any case to be certified to the Supreme Court from the Court of Appeals for review and determination with the same power and authority as if the case had been carried by writ of error to the Supreme Court. Any case carried to the Supreme Court or to the Court of Appeals, which belongs to the class of which the other court has jurisdiction, shall, until otherwise provided by law, be transferred to the other court under such rules as the Supreme Court may prescribe, and the cases so transferred shall be heard and determined by the court which has jurisdiction thereof."
The words "construction of the constitution," as here employed, contemplate construction where the meaning of some provision of the constitution is directly in question, and is doubtful by force of its own terms or under the decisions of the Supreme Court of the United States or of the Supreme Court of Georgia; and the provision of the constitution in which they are employed is not to be construed as denying to the Court of Appeals jurisdiction of cases which involve merely an application of unquestioned and unambiguous constitutional provisions to a given state of facts. See the following cases: Gulf Paving Co.
v. Atlanta, 149 Ga. 114, 117 (99 S.E. 374); Hodges v.Seaboard Savings c. Assn., 186 Ga. 845 (199 S.E. 105);Head v. Edgar Bros. Co., 187 Ga. 409, 411 (200 S.E. 792);Gaston v. Keehn, 195 Ga. 559 (24 S.E.2d 675); White v.State, 196 Ga. 847 (27 S.E.2d 695).
The constitutional questions involved in this case call only for *Page 294 
their application to a given state of facts, and do not involve a construction of any constitutional provision. Therefore, since no other constitutional question is presented in the motion for new trial, this case does not fall within the class of cases set out in the Code, § 2-3005, of which the Supreme Court has jurisdiction; and since, under the constitutional amendment of 1916 (art. 6, sec. 2, par. 9; Code, § 2-3009), the Court of Appeals has jurisdiction for the correction of errors of law, if any, which may appear in the motion for new trial as amended, the Court of Appeals, and not the Supreme Court, has jurisdiction of this case.
Transferred to the Court of Appeals. All the Justices concur.